In Bell v. Woodward, 47 N.H. 539, it was held that "A's declaration, soon after the purchase of a farm," that he bought it for B, "is not evidence to show that A did not afterwards live upon the farm and carry it on." The learned judge who delivered the opinion of the court said, — "The testimony of J. B. F. Woodward was irrelevant. The purpose for which Joshua Woodward bought the farm has no legal tendency to show what he did or did not do with the farm after the purchase."
This case is authority, if any authority were needed other than the principles of common sense, to show that the testimony was rightly excluded.
LADD, J., concurred.